JOSEPHINE LINKER HART, Justice, dissenting. Even though the majority holds otherwise, the parties have been to the Commission and obtained a ruling. The majority’s analysis is wrong for two reasons. First, the majority speculates that the administrative law judge limited his analysis only to a claim for exposure to asbestos. The administrative law judge’s opinion, however, indicates that the issues presented were whether Kirksey “sustained a com-pensable injury as the result of a chemical exposure on the job within the meaning of the Arkansas workers’ compensation laws” and whether the “claim was barred by the applicable statute of limitations.” (Emphasis added.) Second, as to the majority’s assertion that the Commission must make a finding on the “time of disablement,” the parties maintain that Kirksey’s bladder cancer is an occupational disease, and an “occupational disease” is defined in part as “any disease that results in disability.” Ark.Code Ann. § 11-9-601(e)(1)(A) (Repl.2012) (emphasis added). Kirksey and Reynolds stipulated before the administrative law judge that the initial diagnosis of bladder cancer was on July 1, 2004, and no earlier time for this disability was stipulated, pleaded, or even argued by the parties. Thus, the parties stipulated |8the date that Kirksey suffered from a disability. The parties know their case better than we do, and the parties and the administrative law judge need not use thaumaturgic words to describe what should be apparent to this court. This date was well after Kirksey’s last “injurious exposure,” which was stipulated to have occurred before August 3, 1989. The administrative law judge denied the occupational-disease claim, finding that the “claim was barred by the applicable statute of limitations.” Whichever statute of limitations is considered — and the administrative law judge considered them all — the claim falls outside of it.1  After the hearing before the administrative law judge, the parties presented to the circuit court that Kirksey sustained a 2004 bladder-cancer disability as a result of a chemical exposure. The only remaining issue was the one identified by the litigants and addressed by the circuit court, which was whether, given the administrative law judge’s denial of the workers’ compensation claim, the court could exercise jurisdiction over the tort claim. The court found that the Act “covers only those occupational diseases occurring within the statute of limitations provided for in the Act, and where a plaintiffs injury or disease manifests itself after the statute of limitations provided for in the Act has lapsed, as is the case here, the circuit | ¡¡court may exercise jurisdiction over the plaintiffs claims.” (Emphasis added.) There are no unknown facts; there is only a question of law. The Commission “has exclusive, original jurisdiction to determine the facts that establish jurisdiction, unless the facts are so one-sided that the issue is no longer one of fact but one of law.” VanWagoner v. Beverly Enters., 334 Ark. 12, 16, 970 S.W.2d 810, 812 (emphasis added). Additional fact-finding is unnecessary as it will not change the issue. The majority nevertheless grants the litigants “leave” to pursue a “determination” before the Commission. The majority does not explain by what authority we can order the Commission to consider Kirk-sey’s occupational-disease claim again, and the case the majority cites, Miller v. Enders, 2010 Ark. 92, 2010 WL 682268, is distinguishable, because the claim there had never been heard by the Commission. We do not have this authority with respect to the Commission. See Ward Sch. Bus Mfg. v. Fowler, 261 Ark. 100, 547 S.W.2d 394 (1977) (holding that we have only appellate jurisdiction with respect to the Commission). Moreover, the administrative law judge’s decision denying Kirksey’s occupational-disease claim is a final order, see Ark.Code Ann. § 11 — 9—711(a)(1) (Repl. 2012), so it is doubtful that the same claim can be relitigated. See, e.g., In re Estate of Goston v. Ford Motor Co., 320 Ark. 699, 898 S.W.2d 471 (1995) (explaining the concept of res judicata and its two facets of issue preclusion and claim preclusion). The majority’s decision to grant “leave” to return to the Commission to obtain findings that do not further develop the issue before this court is confounding. Interestingly, the basis for the majority’s ruling was not argued by either party. Unfortunately, the majority’s | mholding requires the litigants to put forth more time, money, and effort to obtain these unnecessary findings so that they may bring to this court again the very question that the circuit court ruled on and that is squarely before us in this appeal. We should answer the question. Therefore, I respectfully dissent. BAKER, J., joins.  . Even if this issue had not been addressed by the administrative law judge, the circuit court recognized that, as presented by the parties, the question before it centered on an "injury or disease [that] manifest[ed] itself after the statute of limitations provided for in the Act ha[d] lapsed.” This is a question of law. The Commission "has exclusive, original jurisdiction to determine the facts that establish jurisdiction, unless the facts are so one-sided that the issue is no longer one of fact but one of law." VanWagoner v. Beverly Enters., 334 Ark. 12, 16, 970 S.W.2d 810, 812 (emphasis added). Likewise, even if the majority were correct that the administrative law judge considered only a claim for exposure to asbestos, it would not affect the question of law presented here, as all claims clearly fall outside any available statute of limitations.